DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 11/3/2021, with respect to the rejection of the claims based upon 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-26 based upon 35 USC 103 has been withdrawn.  Here, the arguments concerning the Brinkmeier, Pansier, and Hester references have been reconsidered.  The argument concerning the invention and of Brinkmeier that is directed to inflating of the bubbles within a film are noted, while the Hester reference is for generating holes within a film.  After reconsideration, the amount of air generated and the arrangement of 
It is noted that the obviousness double patenting rejection of claims 1-26 remain, as the applicants have not addressed the issues nor filed a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10118329. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed invention of the pending application having the apparatus and method claims that encompasses the claimed invention of the ‘329 patent. The claimed invention of the pending application being broader such as in claim 1 compared to claim 1 of the ‘329 patent, the claimed invention of the pending application lacks the additional claimed (from the ‘329 patent) encoder to sense information indicative of the velocity of the film and send the information to the processor, and of the processor calculates to determine the position in the film based upon the information. Similarly claim 20 is broader than claim 19 of the ‘329 patent and claim 21 is broader than claim 6 of the ‘329 Patent.

Claim 1 of pending application corresponds to claim 1 of ‘329 patent.
Claim 2 of pending application corresponds to claim 2 of ‘329 patent.
Claim 3 of pending application corresponds to claim 3 of ‘329 patent.
Claim 4 of pending application corresponds to claim 4 of ‘329 patent.
Claim 5 of pending application corresponds to claim 5 of ‘329 patent.
Claim 6 of pending application corresponds to claim 1 of ‘329 patent.
Claim 7 of pending application corresponds to claim 6 of ‘329 patent.
Claim 8 of pending application corresponds to claim 7 of ‘329 patent.
Claim 9 of pending application corresponds to claim 8 of ‘329 patent.
Claim 10 of pending application corresponds to claim 9 of ‘329 patent.
Claim 11 of pending application corresponds to claim 10 of ‘329 patent.
Claim 12 of pending application corresponds to claim 11 of ‘329 patent.
Claim 13 of pending application corresponds to claim 12 of ‘329 patent.
Claim 14 of pending application corresponds to claim 13 of ‘329 patent.
Claim 15 of pending application corresponds to claim 14 of ‘329 patent.
Claim 16 of pending application corresponds to claim 15 of ‘329 patent.
Claim 17 of pending application corresponds to claim 16 of ‘329 patent.
Claim 18 of pending application corresponds to claim 17 of ‘329 patent.
Claim 19 of pending application corresponds to claim 18 of ‘329 patent.
Claim 20 of pending application corresponds to claim 19 of ‘329 patent.
Claim 21 of pending application corresponds to claim 6 of ‘329 patent.
Claim 22 of pending application corresponds to claim 21 of ‘329 patent.

Claim 24 of pending application corresponds to claim 23 of ‘329 patent.
Claim 25 of pending application corresponds to claim 21 of ‘329 patent.
Claim 26 of pending application corresponds to claim 21 of ‘329 patent.
In regards to claims 25 and 26, the claims states of manually activating the release of the pressurized air, yet also states the use of the encoder to operate to release the pressurized air. It would have been obvious for one of ordinary skill in the art to modify claim 21 of the ‘329 patent with having the process be made as a manual activity, see MPEP 2144.04 (Ill) regarding the making a manual activity automatic as this would be a reversal of the consideration in the modification.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the claimed invention regarding the prior art (Brinkmeier, Pansier, and Hester of record) does not teach or suggest a bubble maintaining apparatus wherein an encoder/processor is used to send information in response to the detected inflation level and wherein the inflation nozzle is configured to release pressurized air into the bubble to maintain or restore its inflation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744